DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following reason: element 701 is referred to in the specification inconsistently as either a “retainer body” (see paras [0047]-[0050], [0052] and [0061]) and an “anchor device” (see paras [0046]-[0063]).
Appropriate correction is required.
The remainder of the specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 14, 15 and 21 are objected to because of the following reason:
Claims 1 and 15 repeatedly refer to “an anchor instrument”; while it is understood that the term refers to the same anchor instrument throughout, appropriate correction is required so that subsequent recitations of “anchor instrument” refer back to the first recitation of “an anchor instrument”.
Further, claims 1 and 15 repeatedly refer to “a medical instrument”; while it is understood that the term refers to the same medical instrument throughout, appropriate 
Claims 14 and 21 are similarly objected to for reciting “an anchor instrument” that is understood to refer back to the same anchor instrument recited in claims 1 and 14, respectively, but should be corrected to refer back to the first recitation thereof.
Claims 8 and 18 are objected to for omitting a transitional phrase such as “further comprising”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,335,576 (hereinafter “the ‘576 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 2 and 15 recite substantially the same subject matter as the subject matter recited in claims 1 and 15 of the ‘576 patent, specifically, the method for securing a medical instrument relative to a skin penetration point comprising adjusting the first and second anchors coupled to a retainer device and having respective first and second 
Claims 3 and 15 recite substantially the same subject matter as the subject matter recited in claim 10 of the ‘576 patent.
Claim 4 recites substantially the same subject matter as the subject matter recited in claims 1 and 15 of the ‘576 patent.
Claims 5-7 recite substantially the same subject matter as the subject matter recited in claims 2-4 of the ‘576 patent.
Claims 9 and 10 recite substantially the same subject matter as the subject matter recited in claims 3, 10, 11, 12  of the ‘576 patent.
Claim 11 recites substantially the same subject matter as the subject matter recited in claim 13 of the ‘576 patent.
Claims 12 and 13 recite substantially the same subject matter as the subject matter recited in claim 9 of the ‘576 patent.
Claim 14 recites substantially the same subject matter as the subject matter recited in claim 13 of the ‘576 patent.
Claim 16 recites substantially the same subject matter as the subject matter recited in claim 5 of the ‘576 patent.
.

Allowable Subject Matter
Claims 8 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, claims 8 and 18-21 recite subject matter that is not found in the prior art or in claims of patents shown to be commonly owned with the examined application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/05/2021